737 F.2d 824
In the Matter of Raymond CAMPOS, Esq., Respondent.Arturo Armas LOMELI, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 82-7761.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted June 5, 1984.Decided July 13, 1984.

Raymond Campos, Los Angeles, Cal., for petitioner.
Ingrid Hrycenko, Los Angeles, Cal., for respondent.
ORDER
Before CHOY, SKOPIL, and NORRIS, Circuit Judges.


1
On February 7, 1984, we ordered Raymond Campos, counsel for petitioner, to show cause why he should not be subjected to disciplinary action for filing this appeal for the purpose of delay and for jeopardizing the rights of his clients through the extremely poor quality of his work.  At the hearing on the order to show cause, Mr. Campos admitted that he pursued the appeal solely for delay.  This court will not tolerate appeals filed for the purpose of delay.


2
Mr. Campos has jeopardized the rights of his client by ignoring the rules of this court, see Fed.R.App.P. 46(c), by ignoring the Code of Professional Responsibility, see Model Code of Professional Responsibility Canons 1 and 6, and by filing a wholly insufficient brief and motions in this case.


3
WHEREFORE, IT IS HEREBY ORDERED THAT:  Raymond Campos shall refrain from filing any new cases before this court for six months from filing of this order.  So as not to jeopardize the rights of his clients who currently have appeals pending in this court, Mr. Campos may complete work on those cases only.  If any of the pending appeals have been filed solely for delay, Mr. Campos shall take immediate action to remove them from this court's jurisdiction.


4
A monetary sanction of five hundred dollars is entered as a judgment against Raymond Campos.  Payment shall be made entirely from his personal funds and reimbursement shall not be sought from anyone else.  Mr. Campos shall pay this sum to the clerk of this court within fourteen days of the filing of this order.